DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 12/31/2020.
Status of the Claims:
Claim(s) 16 has/have been amended.
Claim(s) 1-20 is/are pending in this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/478,349 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach a liquid lens, comprising: 

a first electrode disposed on the first plate; 
a second electrode disposed under the first plate, the second electrode comprising a plurality of electrode sectors; 
a second plate disposed on the first electrode; and 
a third plate disposed under the second electrode.

Regarding claim(s) 2-20, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698